[f7v1103redacted001.jpg]
  20\F7V1103         Excess Catastrophe Reinsurance Contract   Effective:
September 3, 2020      FedNat Insurance Company   Sunrise, Florida   and
  Monarch National Insurance Company   Sunrise, Florida   and   Maison Insurance
Company   Baton Rouge, Louisiana                                                
                                                        _______________________
     Certain identified information has been omitted from this exhibit because
it is not material and   would be competitively harmful if publicly disclosed.
Redactions are indicated by [***].     
  20\F7V1103         Table of Contents         Article Page    1 Classes of
Business Reinsured 1    2 Commencement and Termination 1    3 Territory 3    4
Exclusions 3    5 Retention and Limit 4    6 Florida Hurricane Catastrophe Fund
5    7 Other Reinsurance 5    8 Definitions 6    9 Loss Occurrence 7    10 Loss
Notices and Settlements 9    11 Cash Call 9    12 Salvage and Subrogation 9   
13 Reinsurance Premium 10    14 Sanctions 10    15 Late Payments 10    16 Offset
11    17 Severability of Interests and Obligations 12    18 Access to Records 12
   19 Liability of the Reinsurer 12    20 Net Retained Lines (BRMA 32E) 13    21
Errors and Omissions (BRMA 14F) 13    22 Currency (BRMA 12A) 13    23 Taxes
(BRMA 50B) 13    24 Federal Excise Tax (BRMA 17D) 13    25 Reserves 14    26
Insolvency 15    27 Arbitration 16    28 Service of Suit (BRMA 49C) 17    29
Severability (BRMA 72E) 17    30 Governing Law (BRMA 71B) 17    31
Confidentiality 17    32 Non-Waiver 18    33 Agency Agreement (BRMA 73A) 19   
34 Notices and Contract Execution 19    35 Intermediary 19     
 
[f7v1103redacted003.jpg]
  20\F7V1103   Page 1      Excess Catastrophe Reinsurance Contract   Effective:
September 3, 2020      entered into by and between      FedNat Insurance Company
  Sunrise, Florida   and   Monarch National Insurance Company   Sunrise, Florida
  and   Maison Insurance Company   Baton Rouge, Louisiana    (hereinafter
collectively referred to as the "Company" except   to the extent individually
referred to)      and      The Subscribing Reinsurer(s) Executing the
  Interests and Liabilities Agreement(s)   Attached Hereto   (hereinafter
referred to as the "Reinsurer")            Article 1 - Classes of Business
Reinsured   By this Contract the Reinsurer agrees to reinsure the excess
liability which may accrue to the   Company under its policies in force at the
effective time and date hereof or issued or renewed at   or after that time and
date, and classified by the Company as Property business, including but   not
limited to, Dwelling Fire, Inland Marine, Mobile Home, Commercial and Homeowners
  business (including any business assumed from Citizens Property Insurance
Corporation),   subject to the terms, conditions and limitations set forth
herein.         Article 2 - Commencement and Termination   A. This Contract
shall become effective at 12:01 a.m., Eastern Standard Time, September 3,
  2020, with respect to losses arising out of loss occurrences commencing at or
after that   time and date, and shall remain in force until 12:01 a.m., Eastern
Standard Time, July 1,   2021.      B. Notwithstanding the provisions of
paragraph A above, the Company may terminate a   Subscribing Reinsurer's
percentage share in this Contract at any time by giving written   notice to the
Subscribing Reinsurer in the event any of the following circumstances occur:   
   1. The Subscribing Reinsurer's policyholders' surplus (or its equivalent
under the   Subscribing Reinsurer's accounting system) at the inception of this
Contract has been   reduced by 20.0% or more of the amount of surplus (or the
applicable equivalent)   12 months prior to that date; or     
  20\F7V1103   Page 2          2. The Subscribing Reinsurer's policyholders'
surplus (or its equivalent under the   Subscribing Reinsurer's accounting
system) at any time during the term of this   Contract has been reduced by 20.0%
or more of the amount of surplus (or the   applicable equivalent) at the date of
the Subscribing Reinsurer's most recent financial   statement filed with
regulatory authorities and available to the public as of the   inception of this
Contract; or       3. The Subscribing Reinsurer's A.M. Best's rating has been
assigned or downgraded   below A- and/or Standard & Poor's rating has been
assigned or downgraded below   BBB+; or       4. The Subscribing Reinsurer has
become, or has announced its intention to become,   merged with, acquired by or
controlled by any other entity or individual(s) not   controlling the
Subscribing Reinsurer's operations previously; or       5. A State Insurance
Department or other legal authority has ordered the Subscribing   Reinsurer to
cease writing business; or       6. The Subscribing Reinsurer has become
insolvent or has been placed into liquidation,   receivership, supervision,
administration, winding-up or under a scheme of   arrangement, or similar
proceedings (whether voluntary or involuntary) or proceedings   have been
instituted against the Subscribing Reinsurer for the appointment of a
  receiver, liquidator, rehabilitator, supervisor, administrator, conservator or
trustee in   bankruptcy, or other agent known by whatever name, to take
possession of its assets   or control of its operations; or       7. The
Subscribing Reinsurer has reinsured its entire liability under this Contract
without   the Company's prior written consent; or       8. The Subscribing
Reinsurer has ceased assuming new or renewal property or casualty   treaty
reinsurance business; or       9. The Subscribing Reinsurer has hired an
unaffiliated runoff claims manager that is   compensated on a contingent basis
or is otherwise provided with financial incentives   based on the quantum of
claims paid; or       10. The Subscribing Reinsurer has failed to comply with
the funding requirements set forth   in the Reserves Article.      C. The "term
of this Contract" as used herein shall mean the period from 12:01 a.m., Eastern
  Standard Time, September 3, 2020 to 12:01 a.m., Eastern Standard Time, July 1,
2021.   However, if this Contract is terminated, the "term of this Contract" as
used herein shall   mean the period from 12:01 a.m., Eastern Standard Time,
September 3, 2020 to the   effective time and date of termination.      D. If
this Contract is terminated or expires while a loss occurrence covered hereunder
is in   progress, the Reinsurer's liability hereunder shall, subject to the
other terms and conditions   of this Contract, be determined as if the entire
loss occurrence had occurred prior to the     
 
[f7v1103redacted005.jpg]
  20\F7V1103   Page 3      termination or expiration of this Contract, provided
that no part of such loss occurrence is   claimed against any renewal or
replacement of this Contract.         Article 3 - Territory   The territorial
limits of this Contract shall be identical with those of the Company's policies.
        Article 4 - Exclusions   A. This Contract does not apply to and
specifically excludes the following:       1. Reinsurance assumed by the Company
under obligatory reinsurance agreements,   except business assumed by the
Company from Citizens Property Insurance   Corporation.       2. Hail damage to
growing or standing crops.       3. Business rated, coded or classified as Flood
insurance or which should have been   rated, coded or classified as such.      
4. Business rated, coded or classified as Mortgage Impairment and Difference in
  Conditions insurance or which should have been rated, coded or classified as
such.       5. Title insurance and all forms of Financial Guarantee, Credit and
Insolvency.       6. Aviation, Ocean Marine, Boiler and Machinery, Fidelity and
Surety, Accident and   Health, Animal Mortality and Workers Compensation and
Employers Liability.       7. Errors and Omissions, Malpractice and any other
type of Professional Liability   insurance.       8. Loss and/or damage and/or
costs and/or expenses arising from seepage and/or   pollution and/or
contamination, other than contamination from smoke. Nevertheless,   this
exclusion does not preclude payment of the cost of removing debris of property
  damaged by a loss otherwise covered hereunder, subject always to a limit of
25.0% of   the Company's property loss under the applicable original policy.   
   9. Loss or liability as excluded under the provisions of the "War Exclusion
Clause"   attached to and forming part of this Contract.       10. Nuclear risks
as defined in the "Nuclear Incident Exclusion Clause - Physical   Damage -
Reinsurance (U.S.A.)" attached to and forming part of this Contract.       11.
Loss or liability excluded by the Pools, Associations and Syndicates Exclusion
Clause   (Catastrophe) attached to and forming part of this Contract and any
assessment or   similar demand for payment related to the FHCF or Citizens
Property Insurance   Corporation.        
  20\F7V1103   Page 4       12. Loss or liability of the Company arising by
contract, operation of law, or otherwise,   from its participation or
membership, whether voluntary or involuntary, in any   insolvency fund.
"Insolvency fund" includes any guaranty fund, insolvency fund, plan,   pool,
association, fund or other arrangement, however denominated, established or
  governed, which provides for any assessment of or payment or assumption by the
  Company of part or all of any claim, debt, charge, fee or other obligation of
an insurer,   or its successors or assigns, which has been declared by any
competent authority to   be insolvent, or which is otherwise deemed unable to
meet any claim, debt, charge,   fee or other obligation in whole or in part.   
   13. Losses in the respect of overhead transmission and distribution lines
other than those   on or within 150 meters (or 500 feet) of the insured
premises.       14. Mold, unless resulting from a peril otherwise covered under
the policy involved.       15. Loss or liability as excluded under the
provisions of the "Terrorism Exclusion" attached   to and forming part of this
Contract.       16. All property loss, damage, destruction, erasure, corruption
or alteration of Electronic   Data from any cause whatsoever (including, but not
limited to, Computer Virus) or loss   of use, reduction in functionality, cost,
expense or whatsoever nature resulting   therefrom, unless resulting from a
peril otherwise covered under the policy involved.       "Electronic Data" as
used herein means facts, concepts and information converted to   a form usable
for communications, interpretation or processing by electronic and
  electromechanical data processing or electronically-controlled equipment and
includes   programs, software and other coded instructions for the processing
and manipulation   of data or the direction and manipulation of such equipment.
      "Computer Virus" as used herein means a set of corrupting, harmful or
otherwise   unauthorized instructions or code, including a set of
maliciously-introduced,   unauthorized instructions or code, that propagate
themselves through a computer   system network of whatsoever nature.      
However, in the event that a peril otherwise covered under the policy results
from any   of the matters described above, this Contract, subject to all other
terms and   conditions, will cover physical damage directly caused by such
listed peril.       17. Loss arising from Tropical Storm Paulette.      
  Article 5 - Retention and Limit   A. As respects FedNat Insurance Company, the
Company shall retain and be liable for the first   $18,000,000 of ultimate net
loss arising out of each loss occurrence. As respects Monarch   National
Insurance Company, the Company shall retain and be liable for the first
  $2,000,000 of ultimate net loss arising out of each loss occurrence. As
respects Maison   Insurance Company, the Company shall retain and be liable for
the first $5,000,000 of   ultimate net loss arising out of each loss occurrence.
Any combination of the respective   retentions as respects each loss occurrence
shall be considered the "The Retention."     
 
[f7v1103redacted007.jpg]
  20\F7V1103   Page 5         B. The Reinsurer shall then be liable for the
amount by which such ultimate net loss exceeds   The Retention (as calculated in
paragraph A above), but the liability of the Reinsurer shall   not exceed
$70,000,000, as respects any one loss occurrence, nor shall it exceed
  $70,000,000 as respects all loss occurrences during the term of this Contract.
     C. Notwithstanding the provisions of paragraphs A and B above, no claim
shall be made   hereunder unless and until the Company's subject excess ultimate
net loss arising out of   loss occurrences commencing during the term of this
Contract exceeds $70,000,000 in the   aggregate. "Subject excess ultimate net
loss" as used herein shall mean the amount, if   any, by which the Company's
ultimate net loss arising out of any one loss occurrence   exceeds The
Retention, but said amount shall not exceed $70,000,000 in excess of The
  Retention as respects any one loss occurrence.      D. Notwithstanding the
provisions above, no claim shall be made hereunder as respects   losses arising
out of loss occurrences commencing during the term of this Contract unless   at
least two risks insured or reinsured by the Company are involved in such loss
  occurrence. For purposes hereof, the Company shall be the sole judge of what
constitutes   "one risk."         Article 6 - Florida Hurricane Catastrophe Fund
  The Company has purchased 90.0% of the FHCF mandatory layer of coverage and
shall be   deemed to inure to the benefit of this Contract. Loss adjustment
expense recoveries paid by the   FHCF in excess of the actual loss adjustment
expense paid by the Company shall inure to the   benefit of the Company and
shall not reduce the amount of ultimate net loss hereunder.   Further, any FHCF
loss reimbursement shall be deemed to be paid to the Company in   accordance
with the FHCF reimbursement contract at the full payout level set forth therein
and   will be deemed not to be reduced by any reduction or exhaustion of the
FHCF's claims-paying   capacity as respects the mandatory FHCF coverage.      
  Article 7 - Other Reinsurance   A. The Company shall be permitted to carry
other reinsurance, recoveries under which shall   inure solely to the benefit of
the Company and be entirely disregarded in applying all of the   provisions of
this Contract.      B. Any loss reimbursement received under FedNat Insurance
Company's Non-Florida Excess   Catastrophe Reinsurance Contract (20\F7V1001),
shall inure to the benefit of this Contract.      C. Any loss reimbursement
received under FedNat Insurance Company's FHCF Supplement   Layer Reinsurance
Contract (20\F7V1085), which shall be deemed to be placed at 2.35%,   shall be
deemed to inure to the benefit of this Contract.           
  20\F7V1103   Page 6      Article 8 - Definitions   A. "Loss adjustment
expense," regardless of how such expenses are classified for statutory
  reporting purposes, as used in this Contract shall mean all costs and expenses
allocable to   a specific claim that are incurred by the Company in the
investigation, appraisal,   adjustment, settlement, litigation, defense or
appeal of a specific claim, including court   costs and costs of supersedeas and
appeal bonds, and including a) pre-judgment interest,   unless included as part
of the award or judgment; b) post-judgment interest; c) legal   expenses and
costs incurred in connection with coverage questions and legal actions
  connected thereto, including Declaratory Judgment Expense; and d) expenses and
a pro   rata share of salaries of the Company field employees, and expenses of
other Company   employees who have been temporarily diverted from their normal
and customary duties and   assigned to the field adjustment of losses covered by
this Contract.       Loss adjustment expense as defined above does not include
unallocated loss adjustment   expense. Unallocated loss adjustment expense
includes, but is not limited to, salaries and   expenses of employees, other
than in (d) above, and office and other overhead expenses.      B. "Loss in
excess of policy limits" and "extra contractual obligations" as used in this
Contract   shall mean:       1. "Loss in excess of policy limits" shall mean
90.0% of any amount paid or payable by   the Company in excess of its policy
limits, but otherwise within the terms of its policy,   such loss in excess of
the Company's policy limits having been incurred because of,   but not limited
to, failure by the Company to settle within the policy limits or by reason   of
the Company's alleged or actual negligence, fraud or bad faith in rejecting an
offer   of settlement or in the preparation of the defense or in the trial of an
action against its   insured or reinsured or in the preparation or prosecution
of an appeal consequent   upon such an action. Any loss in excess of policy
limits that is made in connection   with this Contract shall not exceed 25.0% of
the actual catastrophe loss.       2. "Extra contractual obligations" shall mean
90.0% of any punitive, exemplary,   compensatory or consequential damages paid
or payable by the Company, not   covered by any other provision of this Contract
and which arise from the handling of   any claim on business subject to this
Contract, such liabilities arising because of, but   not limited to, failure by
the Company to settle within the policy limits or by reason of   the Company's
alleged or actual negligence, fraud or bad faith in rejecting an offer of
  settlement or in the preparation of the defense or in the trial of an action
against its   insured or reinsured or in the preparation or prosecution of an
appeal consequent   upon such an action. An extra contractual obligation shall
be deemed, in all   circumstances, to have occurred on the same date as the loss
covered or alleged to   be covered under the policy. Any extra contractual
obligations that are made in   connection with this Contract shall not exceed
25.0% of the actual catastrophe loss.       Notwithstanding anything stated
herein, this Contract shall not apply to any loss in excess   of policy limits
or any extra contractual obligation incurred by the Company as a result of   any
fraudulent and/or criminal act by any officer or director of the Company acting
  individually or collectively or in collusion with any individual or
corporation or any other   organization or party involved in the presentation,
defense or settlement of any claim   covered hereunder.     
 
[f7v1103redacted009.jpg]
  20\F7V1103   Page 7         C. "Policies" as used in this Contract shall mean
all policies, contracts and binders of   insurance or reinsurance.      D.
"Ultimate net loss" as used in this Contract shall mean the sum or sums
(including loss in   excess of policy limits, extra contractual obligations and
loss adjustment expense, as   defined herein) paid or payable by the Company in
settlement of claims and in satisfaction   of judgments rendered on account of
such claims, after deduction of all salvage, all   recoveries and all claims on
inuring insurance or reinsurance, whether collectible or not.   Nothing herein
shall be construed to mean that losses under this Contract are not   recoverable
until the Company's ultimate net loss has been ascertained.         Article 9 -
Loss Occurrence   A. The term "loss occurrence" shall mean the sum of all
individual losses directly occasioned   by any one disaster, accident or loss or
series of disasters, accidents or losses arising out   of one event which occurs
within the area of one state of the United States or province of   Canada and
states or provinces contiguous thereto and to one another. However, the
  duration and extent of any one "loss occurrence" shall be limited to all
individual losses   sustained by the Company occurring during any period of 168
consecutive hours arising out   of and directly occasioned by the same event,
except that the term "loss occurrence" shall   be further defined as follows:   
   1. As regards a named storm, all individual losses sustained by the Company
occurring   during any period (a) from and after 12:00 a.m. Eastern Standard
Time on the date a   watch, warning, advisory, or other bulletin (whether for
wind, flood or otherwise) for   such named storm is first issued by the National
Hurricane Center ("NHC") or its   successor or any other division of the
National Weather Service ("NWS"),   (b) continuing for a time period thereafter
during which such named storm continues,   regardless of its category rating or
lack thereof and regardless of whether the watch,   warning, or advisory or
other bulletin remains in effect for such named storm and   (c) ending 96 hours
following the issuance of the last watch, warning or advisory or   other
bulletin for such named storm or related to such named storm by the NHC or its
  successor or any other division of the NWS. "Named storm" shall mean any storm
or   storm system that has been declared by the NHC or its successor or any
other   division of the NWS to be a named storm at any time, which may include,
by way of   example and not limitation, hurricane, wind, gusts, typhoon,
tropical storm, hail, rain,   tornados, cyclones, ensuing flood, storm surge,
water damage, fire following, sprinkler   leakage, riots, vandalism, and
collapse, and all losses and perils (including, by way of   example and not
limitation, those mentioned previously in this sentence) in each case   arising
out of, caused by, occurring during, occasioned by or resulting from such storm
  or storm system, including by way of example and not limitation the merging of
one or   more separate storm(s) or storm system(s) into a combined storm surge
event.   However, the named storm need not be limited to one state or province
or states or   provinces contiguous thereto.       2. As regards storm or storm
systems that are not a named storm, including, by way of   example and not
limitation, ensuing wind, gusts, typhoon, tropical storm, hail, rain,
  tornados, cyclones, ensuing flood, storm surge, fire following, sprinkler
leakage, riots,     
  20\F7V1103   Page 8      vandalism, collapse and water damage, all individual
losses sustained by the   Company occurring during any period of 144 consecutive
hours arising out of, caused   by, occurring during, occasioned by or resulting
from the same event. However, the   event need not be limited to one state or
province or states or provinces contiguous   thereto.       3. As regards riot,
riot attending a strike, civil commotion, vandalism and malicious   mischief,
all individual losses sustained by the Company occurring during any period   of
96 consecutive hours within the area of one municipality or county and the
  municipalities or counties contiguous thereto arising out of and directly
occasioned by   the same event. The maximum duration of 96 consecutive hours may
be extended in   respect of individual losses which occur beyond such 96
consecutive hours during the   continued occupation of an assured's premises by
strikers, provided such occupation   commenced during the aforesaid period.   
   4. As regards earthquake (the epicenter of which need not necessarily be
within the   territorial confines referred to in the introductory portion of
this paragraph) and fire   following directly occasioned by the earthquake, only
those individual fire losses which   commence during the period of 168
consecutive hours may be included in the   Company's loss occurrence.       5.
As regards freeze, only individual losses directly occasioned by collapse,
breakage of   glass and water damage (caused by bursting frozen pipes and tanks)
may be included   in the Company's loss occurrence.       6. As regards
firestorms, brush fires and any other fires or series of fires, irrespective of
  origin (except as provided in subparagraphs 3 and 4 above), all individual
losses   sustained by the Company which commence during any period of 168
consecutive   hours within the area of one state of the United States or
province of Canada and   states or provinces contiguous thereto and to one
another may be included in the   Company's loss occurrence.      B. For all loss
occurrences hereunder, the Company may choose the date and time when any   such
period of consecutive hours commences, provided that no period commences earlier
  than the date and time of the occurrence of the first recorded individual loss
sustained by   the Company arising out of that disaster, accident, or loss or
series of disasters, accidents,   or losses. Furthermore:       1. For all loss
occurrences other than those referred to in subparagraphs A.1., A.2., and   A.3.
above, only one such period of 168 consecutive hours shall apply with respect to
  one event.       2. As regards those loss occurrences referred to in
subparagraphs A.1. and A.2., only   one such period of consecutive hours (as set
forth therein) shall apply with respect to   one event, regardless of the
duration of the event.       3. As regards those loss occurrences referred to in
subparagraph A.3. above, if the   disaster, accident, or loss or series of
disasters, accidents, or losses occasioned by   the event is of greater duration
than 96 consecutive hours, then the Company may   divide that disaster,
accident, or loss or series of disasters, accidents, or losses into     
 
[f7v1103redacted011.jpg]
  20\F7V1103   Page 9      two or more loss occurrences, provided that no two
periods overlap and no individual   loss is included in more than one such
period.      C. It is understood that losses arising from a combination of two
or more perils as a result of   the same event may be considered as having
arisen from one loss occurrence.   Notwithstanding the foregoing, the hourly
limitations as stated above shall not be exceeded   as respects the applicable
perils, and no single loss occurrence shall encompass a time   period greater
than 168 consecutive hours, except as regards those loss occurrences   referred
to in subparagraphs A.1., A.4. and A.6. above.         Article 10 - Loss Notices
and Settlements   A. Whenever losses sustained by the Company are reserved by
the Company for an amount   greater than 50.0% of the Company's respective
retention and/or appear likely to result in a   claim, the Company shall notify
the Subscribing Reinsurers, and shall provide updates   related to development
of such losses. The Reinsurer shall have the right to participate in   the
adjustment of such losses at its own expense.      B. All loss settlements made
by the Company, provided they are within the terms of this   Contract and the
terms of the original policy (with the exception of loss in excess of policy
  limits or extra contractual obligations coverage, if any, under this
Contract), shall be binding   upon the Reinsurer, and the Reinsurer agrees to
pay all amounts for which it may be liable   upon receipt of reasonable evidence
of the amount paid by the Company.         Article 11 - Cash Call
  Notwithstanding the provisions of the Loss Notices and Settlements Article,
upon the request of   the Company, the Reinsurer shall pay any amount with
regard to a loss settlement or   settlements that are scheduled to be made
(including any payments projected to be made)   within the next 20 days by the
Company, subject to receipt by the Reinsurer of a satisfactory   proof of loss.
Such agreed payment shall be made within 10 days from the date the demand for
  payment was transmitted to the Reinsurer.         Article 12 - Salvage and
Subrogation   The Reinsurer shall be credited with salvage (i.e., reimbursement
obtained or recovery made by   the Company, less the actual cost, excluding
salaries of officials and employees of the   Company and sums paid to attorneys
as retainer, of obtaining such reimbursement or making   such recovery) on
account of claims and settlements involving reinsurance hereunder. Salvage
  thereon shall always be used to reimburse the excess carriers in the reverse
order of their   priority according to their participation before being used in
any way to reimburse the Company   for its primary loss. The Company hereby
agrees to enforce its rights to salvage or subrogation   relating to any loss, a
part of which loss was sustained by the Reinsurer, and to prosecute all   claims
arising out of such rights, if, in the Company's opinion, it is economically
reasonable to   do so.           
  20\F7V1103   Page 10      Article 13 - Reinsurance Premium   As premium for
the reinsurance coverage provided by this Contract, the Company shall pay the
  Reinsurer a premium in the amount of $[***] (or a pro rata portion thereof in
the event this   Contract is terminated prior to the expiration date of this
Contract), payable in installments of   $[***] on October 1, 2020, and $[***] on
January 1 and April 1, 2021. However, in the event this   Contract is
terminated, there shall be no premium installments due after the effective date
of   termination, and the Reinsurer shall immediately return the unearned
portion of any premium   paid hereunder.         Article 14 - Sanctions
  Neither the Company nor any Subscribing Reinsurer shall be liable for premium
or loss under   this Contract if it would result in a violation of any mandatory
sanction, prohibition or restriction   under United Nations resolutions or the
trade or economic sanctions, laws or regulations of the   European Union, United
Kingdom or United States of America that are applicable to either party.      
  Article 15 - Late Payments   A. The provisions of this Article shall not be
implemented unless specifically invoked, in   writing, by one of the parties to
this Contract.      B. In the event any premium, loss or other payment due
either party is not received by the   intermediary named in the Intermediary
Article (hereinafter referred to as the   "Intermediary") by the payment due
date, the party to whom payment is due may, by   notifying the Intermediary in
writing, require the debtor party to pay, and the debtor party   agrees to pay,
an interest charge on the amount past due calculated for each such payment   on
the last business day of each month as follows:       1. The number of full days
which have expired since the due date or the last monthly   calculation,
whichever the lesser; times       2. 1/365ths of the six-month United States
Treasury Bill rate as quoted in The Wall Street   Journal on the first business
day of the month for which the calculation is made; times       3. The amount
past due, including accrued interest.       It is agreed that interest shall
accumulate until payment of the original amount due plus   interest charges have
been received by the Intermediary.      C. The establishment of the due date
shall, for purposes of this Article, be determined as   follows:       1. As
respects the payment of routine deposits and premiums due the Reinsurer, the due
  date shall be as provided for in the applicable section of this Contract. In
the event a   due date is not specifically stated for a given payment, it shall
be deemed due 30 days   after the date of transmittal by the Intermediary of the
initial billing for each such   payment.     
 
[f7v1103redacted013.jpg]
  20\F7V1103   Page 11          2. Any claim or loss payment due the Company
hereunder shall be deemed due 10 days   after the proof of loss or demand for
payment is transmitted to the Reinsurer. If such   loss or claim payment is not
received within the 10 days, interest will accrue on the   payment or amount
overdue in accordance with paragraph B above, from the date the   proof of loss
or demand for payment was transmitted to the Reinsurer.       3. As respects a
"cash call" made in accordance with the Cash Call Article, payment   shall be
deemed due 10 days after the demand for payment is transmitted to the
  Reinsurer. If such loss or claim payment is not received within the 10 days,
interest   shall accrue on the payment or amount overdue in accordance with
paragraph B   above, from the date the demand for payment was transmitted to the
Reinsurer.       4. As respects any payment, adjustment or return due either
party not otherwise   provided for in subparagraphs 1, 2, and 3 of this
paragraph C, the due date shall be as   provided for in the applicable section
of this Contract. In the event a due date is not   specifically stated for a
given payment, it shall be deemed due 10 days following   transmittal of written
notification that the provisions of this Article have been invoked.       For
purposes of interest calculations only, amounts due hereunder shall be deemed
paid   upon receipt by the Intermediary.      D. Nothing herein shall be
construed as limiting or prohibiting a Subscribing Reinsurer from   contesting
the validity of any claim, or from participating in the defense of any claim or
suit,   or prohibiting either party from contesting the validity of any payment
or from initiating any   arbitration or other proceeding in accordance with the
provisions of this Contract. If the   debtor party prevails in an arbitration or
other proceeding, then any interest charges due   hereunder on the amount in
dispute shall be null and void. If the debtor party loses in such   proceeding,
then the interest charge on the amount determined to be due hereunder shall   be
calculated in accordance with the provisions set forth above unless otherwise
  determined by such proceedings. If a debtor party advances payment of any
amount it is   contesting, and proves to be correct in its contestation, either
in whole or in part, the other   party shall reimburse the debtor party for any
such excess payment made plus interest on   the excess amount calculated in
accordance with this Article.      E. Interest charges arising out of the
application of this Article that are $1,000 or less from any   party shall be
waived unless there is a pattern of late payments consisting of three or more
  items over the course of any 12-month period.         Article 16 - Offset
  The Company and the Reinsurer may offset any balance or amount due from one
party to the   other under this Contract or any other contract heretofore or
hereafter entered into between the   Company and the Reinsurer, whether acting
as assuming reinsurer or ceding company. The   provisions of this Article shall
not be affected by the insolvency of either party.           
  20\F7V1103   Page 12      Article 17 - Severability of Interests and
Obligations   The rights, duties and obligations set forth below shall apply as
if this Contract were a separate   contract between the Subscribing Reinsurers
and each named reinsured company:      A. Balances payable by any Subscribing
Reinsurer to or from any reinsured party under the   Contract shall not serve to
offset any balances recoverable to, or from, any other reinsured   party to the
Contract and balances payable shall be separated by named reinsured   company
and paid directly to the appropriate named reinsured company's bank account.   
  B. Balances recoverable by any Subscribing Reinsurer to or from any reinsured
party under   the Contract shall not serve to offset any balances payable to, or
from, any other reinsured   party to the Contract.      C. Reports and
remittances made to the Reinsurer in accordance with the applicable articles
  of the Contract are to be in sufficient detail to identify both the
Reinsurer's loss obligations   due to each named reinsured company and each
named reinsured company's premium   remittance under the report.      D. In the
event of the insolvency of any of the parties to the Contract, offset shall be
only   allowed in accordance with the laws of the insolvent party's state of
domicile.      E. Nothing in this Article shall be construed to provide a
separate retention, Reinsurer's limit of   liability any one loss occurrence or
Reinsurer's annual limit of liability for each named   reinsured company.      
  Article 18 - Access to Records   The Reinsurer or its designated
representatives shall have access at any reasonable time to all   records of the
Company which pertain in any way to this reinsurance, provided the Reinsurer
  gives the Company at least 15 days prior notice of request for such access.
However, a   Subscribing Reinsurer or its designated representatives shall not
have any right of access to the   records of the Company if it is not current in
all undisputed payments due the Company.   "Undisputed" as used herein shall
mean any amount that the Subscribing Reinsurer has not   contested in writing to
the Company specifying the reason(s) why the payments are disputed.      
  Article 19 - Liability of the Reinsurer   A. The liability of the Reinsurer
shall follow that of the Company in every case and be subject   in all respects
to all the general and specific stipulations, clauses, waivers and modifications
  of the Company's policies and any endorsements thereon. However, in no event
shall this   be construed in any way to provide coverage outside the terms and
conditions set forth in   this Contract.      B. Nothing herein shall in any
manner create any obligations or establish any rights against   the Reinsurer in
favor of any third party or any persons not parties to this Contract.           
 
[f7v1103redacted015.jpg]
  20\F7V1103   Page 13      Article 20 - Net Retained Lines (BRMA 32E)   A. This
Contract applies only to that portion of any policy which the Company retains
net for its   own account (prior to deduction of any underlying reinsurance
specifically permitted in this   Contract), and in calculating the amount of any
loss hereunder and also in computing the   amount or amounts in excess of which
this Contract attaches, only loss or losses in respect   of that portion of any
policy which the Company retains net for its own account shall be   included.   
  B. The amount of the Reinsurer's liability hereunder in respect of any loss or
losses shall not   be increased by reason of the inability of the Company to
collect from any other   reinsurer(s), whether specific or general, any amounts
which may have become due from   such reinsurer(s), whether such inability
arises from the insolvency of such other   reinsurer(s) or otherwise.      
  Article 21 - Errors and Omissions (BRMA 14F)   Inadvertent delays, errors or
omissions made in connection with this Contract or any transaction   hereunder
shall not relieve either party from any liability which would have attached had
such   delay, error or omission not occurred, provided always that such error or
omission is rectified as   soon as possible after discovery.         Article 22
- Currency (BRMA 12A)   A. Whenever the word "Dollars" or the "$" sign appears
in this Contract, they shall be   construed to mean United States Dollars and
all transactions under this Contract shall be in   United States Dollars.   
  B. Amounts paid or received by the Company in any other currency shall be
converted to   United States Dollars at the rate of exchange at the date such
transaction is entered on the   books of the Company.         Article 23 - Taxes
(BRMA 50B)   In consideration of the terms under which this Contract is issued,
the Company will not claim a   deduction in respect of the premium hereon when
making tax returns, other than income or   profits tax returns, to any state or
territory of the United States of America or the District of   Columbia.      
  Article 24 - Federal Excise Tax (BRMA 17D)   A. The Reinsurer has agreed to
allow for the purpose of paying the Federal Excise Tax the   applicable
percentage of the premium payable hereon (as imposed under Section 4371 of   the
Internal Revenue Code) to the extent such premium is subject to the Federal
Excise   Tax.        
  20\F7V1103   Page 14      B. In the event of any return of premium becoming
due hereunder the Reinsurer will deduct   the applicable percentage from the
return premium payable hereon and the Company or its   agent should take steps
to recover the tax from the United States Government.         Article 25 -
Reserves   A. The Reinsurer agrees to fund its share of amounts, including but
not limited to, the   Company's ceded unearned premium and outstanding loss and
loss adjustment expense   reserves (including all case reserves plus any
reasonable amount estimated to be   unreported from known loss occurrences)
(hereinafter referred to as "Reinsurer's   Obligations") by:       1. Clean,
irrevocable and unconditional letters of credit issued and confirmed, if
  confirmation is required by the insurance regulatory authorities involved, by
a bank or   banks meeting the NAIC Securities Valuation Office credit standards
for issuers of   letters of credit and acceptable to said insurance regulatory
authorities; and/or       2. Escrow accounts for the benefit of the Company;
and/or       3. Cash advances;       if the Reinsurer:       1. Is unauthorized
in any state of the United States of America or the District of Columbia
  having jurisdiction over the Company and if, without such funding, a penalty
would   accrue to the Company on any financial statement it is required to file
with the   insurance regulatory authorities involved; or       2. Has an A.M.
Best Company's rating equal to or below B++ at the inception of this   Contract.
      The Reinsurer, at its sole option, may fund in other than cash if its
method and form of   funding are acceptable to the insurance regulatory
authorities involved.      B. With regard to funding in whole or in part by
letters of credit, it is agreed that each letter of   credit will be in a form
acceptable to insurance regulatory authorities involved, will be issued   for a
term of at least one year and will include an "evergreen clause," which
automatically   extends the term for at least one additional year at each
expiration date unless written   notice of non-renewal is given to the Company
not less than 30 days prior to said expiration   date. The Company and the
Reinsurer further agree, notwithstanding anything to the   contrary in this
Contract, that said letters of credit may be drawn upon by the Company or   its
successors in interest at any time, without diminution because of the insolvency
of the   Company or the Reinsurer, but only for one or more of the following
purposes:       1. To reimburse itself for the Reinsurer's share of unearned
premiums returned to   insureds on account of policy cancellations, unless paid
in cash by the Reinsurer;        
 
[f7v1103redacted017.jpg]
  20\F7V1103   Page 15       2. To reimburse itself for the Reinsurer's share of
losses and/or loss adjustment expense   paid under the terms of policies
reinsured hereunder, unless paid in cash by the   Reinsurer;       3. To
reimburse itself for the Reinsurer's share of any other amounts claimed to be
due   hereunder, unless paid in cash by the Reinsurer;       4. To fund a cash
account in an amount equal to the Reinsurer's share of amounts,   including but
not limited to, the Reinsurer's Obligations as set forth above, funded by
  means of a letter of credit which is under non-renewal notice, if said letter
of credit has   not been renewed or replaced by the Reinsurer 10 days prior to
its expiration date;       5. To refund to the Reinsurer any sum in excess of
the actual amount required to fund   the Reinsurer's share of amounts, including
but not limited to, the Reinsurer's   Obligations as set forth above, if so
requested by the Reinsurer.       In the event the amount drawn by the Company
on any letter of credit is in excess of the   actual amount required for B(1),
B(2) or B(4), or in the case of B(3), the actual amount   determined to be due,
the Company shall promptly return to the Reinsurer the excess   amount so drawn.
        Article 26 - Insolvency   A. In the event of the insolvency of the
Company, this reinsurance shall be payable directly to   the Company or to its
liquidator, receiver, conservator or statutory successor on the basis of   the
liability of the Company without diminution because of the insolvency of the
Company or   because the liquidator, receiver, conservator or statutory
successor of the Company has   failed to pay all or a portion of any claim. It
is agreed, however, that the liquidator, receiver,   conservator or statutory
successor of the Company shall give written notice to the   Reinsurer of the
pendency of a claim against the Company indicating the policy or bond
  reinsured which claim would involve a possible liability on the part of the
Reinsurer within a   reasonable time after such claim is filed in the
conservation or liquidation proceeding or in   the receivership, and that during
the pendency of such claim, the Reinsurer may investigate   such claim and
interpose, at its own expense, in the proceeding where such claim is to be
  adjudicated, any defense or defenses that it may deem available to the Company
or its   liquidator, receiver, conservator or statutory successor. The expense
thus incurred by the   Reinsurer shall be chargeable, subject to the approval of
the Court, against the Company   as part of the expense of conservation or
liquidation to the extent of a pro rata share of the   benefit which may accrue
to the Company solely as a result of the defense undertaken by   the Reinsurer.
     B. Where two or more Subscribing Reinsurers are involved in the same claim
and a majority in   interest elect to interpose defense to such claim, the
expense shall be apportioned in   accordance with the terms of this Contract as
though such expense had been incurred by   the Company.      C. It is further
understood and agreed that, in the event of the insolvency of the Company, the
  reinsurance under this Contract shall be payable directly by the Reinsurer to
the Company   or to its liquidator, receiver or statutory successor, except as
provided by Section 4118(a) of     
  20\F7V1103   Page 16      the New York Insurance Law or except (1) where this
Contract specifically provides another   payee of such reinsurance in the event
of the insolvency of the Company or (2) where the   Reinsurer with the consent
of the direct insured or insureds has assumed such policy   obligations of the
Company as direct obligations of the Reinsurer to the payees under such
  policies and in substitution for the obligations of the Company to such
payees.         Article 27 - Arbitration   A. As a condition precedent to any
right of action hereunder, in the event of any dispute or   difference of
opinion hereafter arising with respect to this Contract, it is hereby mutually
  agreed that such dispute or difference of opinion shall be submitted to
arbitration. One   Arbiter shall be chosen by the Company, the other by the
Reinsurer, and an Umpire shall   be chosen by the two Arbiters before they enter
upon arbitration, all of whom shall be active   or retired disinterested
executive officers of insurance or reinsurance companies or Lloyd's   London
Underwriters. In the event that either party should fail to choose an Arbiter
within   30 days following a written request by the other party to do so, the
requesting party may   choose two Arbiters who shall in turn choose an Umpire
before entering upon arbitration. If   the two Arbiters fail to agree upon the
selection of an Umpire within 30 days following their   appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of   whom
the other shall decline, and the decision shall be made by drawing lots.      B.
Each party shall present its case to the Arbiters within 30 days following the
date of   appointment of the Umpire. The Arbiters shall consider this Contract
as an honorable   engagement rather than merely as a legal obligation and they
are relieved of all judicial   formalities and may abstain from following the
strict rules of law. The decision of the   Arbiters shall be final and binding
on both parties; but failing to agree, they shall call in the   Umpire and the
decision of the majority shall be final and binding upon both parties.
  Judgment upon the final decision of the Arbiters may be entered in any court
of competent   jurisdiction.      C. If more than one Subscribing Reinsurer is
involved in the same dispute, all such   Subscribing Reinsurers shall, at the
option of the Company, constitute and act as one party   for purposes of this
Article and communications shall be made by the Company to each of   the
Subscribing Reinsurers constituting one party, provided, however, that nothing
herein   shall impair the rights of such Subscribing Reinsurers to assert
several, rather than joint,   defenses or claims, nor be construed as changing
the liability of the Subscribing Reinsurers   participating under the terms of
this Contract from several to joint.      D. Each party shall bear the expense
of its own Arbiter, and shall jointly and equally bear with   the other the
expense of the Umpire and of the arbitration. In the event that the two
  Arbiters are chosen by one party, as above provided, the expense of the
Arbiters, the   Umpire and the arbitration shall be equally divided between the
two parties.      E. Any arbitration proceedings shall take place at a location
mutually agreed upon by the   parties to this Contract, but notwithstanding the
location of the arbitration, all proceedings   pursuant hereto shall be governed
by the law of the state in which the Company has its   principal office.      
    
 
[f7v1103redacted019.jpg]
  20\F7V1103   Page 17      Article 28 - Service of Suit (BRMA 49C)
  (Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not   authorized in any State, Territory or District of the United
States where authorization is required   by insurance regulatory authorities)   
  A. It is agreed that in the event the Reinsurer fails to pay any amount
claimed to be due   hereunder, the Reinsurer, at the request of the Company,
will submit to the jurisdiction of a   court of competent jurisdiction within
the United States. Nothing in this Article constitutes or   should be understood
to constitute a waiver of the Reinsurer's rights to commence an   action in any
court of competent jurisdiction in the United States, to remove an action to a
  United States District Court, or to seek a transfer of a case to another court
as permitted by   the laws of the United States or of any state in the United
States.      B. Further, pursuant to any statute of any state, territory or
district of the United States which   makes provision therefor, the Reinsurer
hereby designates the party named in its Interests   and Liabilities Agreement,
or if no party is named therein, the Superintendent,   Commissioner or Director
of Insurance or other officer specified for that purpose in the   statute, or
his successor or successors in office, as its true and lawful attorney upon whom
  may be served any lawful process in any action, suit or proceeding instituted
by or on   behalf of the Company or any beneficiary hereunder arising out of
this Contract.         Article 29 - Severability (BRMA 72E)   If any provision
of this Contract shall be rendered illegal or unenforceable by the laws,
  regulations or public policy of any state, such provision shall be considered
void in such state,   but this shall not affect the validity or enforceability
of any other provision of this Contract or the   enforceability of such
provision in any other jurisdiction.         Article 30 - Governing Law (BRMA
71B)   This Contract shall be governed by and construed in accordance with the
laws of the State of   Florida.         Article 31 - Confidentiality   A. The
Reinsurer hereby acknowledges that the documents, information and data provided
to   it by the Company, whether directly or through an authorized agent, in
connection with the   placement and execution of this Contract, including all
information obtained through any   audits and any claims information between the
Company and the Reinsurer, and any   submission or other materials relating to
any renewal (hereinafter referred to as   "Confidential Information") are
proprietary and confidential to the Company.      B. Except as provided for in
paragraph C below, the Reinsurer shall not disclose any   Confidential
Information to any third parties, including but not limited to the Reinsurer's
  subsidiaries and affiliates, other insurance companies and their subsidiaries
and affiliates,     
  20\F7V1103   Page 18      underwriting agencies, research organizations, any
unaffiliated entity engaged in modeling   insurance or reinsurance data, and
statistical rating organizations.      C. Confidential Information may be used
by the Reinsurer only in connection with the   performance of its obligations or
enforcement of its rights under this Contract and will only   be disclosed when
required by (1) retrocessionaires subject to the business ceded to this
  Contract, (2) regulators performing an audit of the Reinsurer's records and/or
financial   condition, (3) external auditors performing an audit of the
Reinsurer's records in the normal   course of business, or (4) the Reinsurer's
legal counsel; provided that the Reinsurer   advises such parties of the
confidential nature of the Confidential Information and their   obligation to
maintain its confidentiality. The Company may require that any third-party
  representatives of the Reinsurer agree, in writing, to be bound by this
Confidentiality Article   or by a separate written confidentiality agreement,
containing terms no less stringent than   those set forth in this Article. If a
third-party representative of the Reinsurer is not bound, in   writing, by this
Confidentiality Article or by a separate written confidentiality agreement, the
  Reinsurer shall be responsible for any breach of this provision by such
third-party   representative of the Reinsurer.      D. Notwithstanding the
above, in the event that the Reinsurer is required by court order, other   legal
process or any regulatory authority to release or disclose any or all of the
Confidential   Information, the Reinsurer agrees to provide the Company with
written notice of same at   least 10 days prior to such release or disclosure,
to the extent legally permissible, and to   use its best efforts to assist the
Company in maintaining the confidentiality provided for in   this Article.   
  E. Any disclosure of Non-Public Personally Identifiable Information shall
comply with all state   and federal statutes and regulations governing the
disclosure of Non-Public Personally   Identifiable Information. "Non-Public
Personally Identifiable Information" shall be defined as   this term or a
similar term is defined in any applicable state, provincial, territory, or
federal   law. Disclosing or using this information for any purpose not
authorized by applicable law is   expressly forbidden without the prior consent
of the Company.      F. The parties agree that any information subject to
privilege, including the attorney-client   privilege or attorney work product
doctrine (collectively "Privilege") shall not be disclosed to   the Reinsurer
until, in the Company's opinion, such Privilege is deemed to be waived or
  otherwise compromised by virtue of its disclosure pursuant to this Contract.
Furthermore,   the Reinsurer shall not assert that any Privilege otherwise
applicable to the Confidential   Information has been waived or otherwise
compromised by virtue of its disclosure pursuant   to this Contract.      G. The
provisions of this Article shall extend to the officers, directors and employees
of the   Reinsurer and its affiliates, and shall be binding upon their
successors and assigns.         Article 32 - Non-Waiver   The failure of the
Company or Reinsurer to insist on compliance with this Contract or to exercise
  any right, remedy or option hereunder shall not: (1) constitute a waiver of
any rights contained   in this Contract, (2) prevent the Company or Reinsurer
from thereafter demanding full and     
 
[f7v1103redacted021.jpg]
  20\F7V1103   Page 19      complete compliance, (3) prevent the Company or
Reinsurer from exercising such remedy in   the future, nor (4) affect the
validity of this Contract or any part thereof.         Article 33 - Agency
Agreement (BRMA 73A)   If more than one reinsured company is named as a party to
this Contract, the first named   company shall be deemed the agent of the other
reinsured companies for purposes of sending   or receiving notices required by
the terms and conditions of this Contract, and for purposes of   remitting or
receiving any monies due any party.         Article 34 - Notices and Contract
Execution   A. Whenever a notice, statement, report or any other written
communication is required by this   Contract, unless otherwise specified, such
notice, statement, report or other written   communication may be transmitted by
certified or registered mail, nationally or   internationally recognized express
delivery service, personal delivery, electronic mail, or   facsimile. With the
exception of notices of termination, first class mail is also acceptable.   
  B. The use of any of the following shall constitute a valid execution of this
Contract or any   amendments thereto:       1. Paper documents with an original
ink signature;       2. Facsimile or electronic copies of paper documents
showing an original ink signature;   and/or       3. Electronic records with an
electronic signature made via an electronic agent. For the   purposes of this
Contract, the terms "electronic record," "electronic signature" and
  "electronic agent" shall have the meanings set forth in the Electronic
Signatures in   Global and National Commerce Act of 2000 or any amendments
thereto.      C. This Contract may be executed in one or more counterparts, each
of which, when duly   executed, shall be deemed an original.         Article 35
- Intermediary   Aon Benfield Inc., or one of its affiliated corporations duly
licensed as a reinsurance   intermediary, is hereby recognized as the
Intermediary negotiating this Contract for all business   hereunder. All
communications (including but not limited to notices, statements, premiums,
  return premiums, commissions, taxes, losses, loss adjustment expense, salvages
and loss   settlements) relating to this Contract will be transmitted to the
Company or the Reinsurer   through the Intermediary. Payments by the Company to
the Intermediary will be deemed   payment to the Reinsurer. Payments by the
Reinsurer to the Intermediary will be deemed   payment to the Company only to
the extent that such payments are actually received by the   Company.           
  20\F7V1103   Page 20      In Witness Whereof, the Company by its duly
authorized representatives has executed this   Contract as of the dates
specified below:      This 25th day of September in the year 2020 .      FedNat
Insurance Company      /s/ Michael Braun         This 25th day of September in
the year 2020 .      Monarch National Insurance Company      /s/ Michael Braun
     This 25th day of September in the year 2020 .      Maison Insurance Company
     /s/ Doug Raucy           
 
[f7v1103redacted023.jpg]
  20\F7V1103      War Exclusion Clause            As regards interests which at
time of loss or damage are on shore, no liability shall attach hereto   in
respect of any loss or damage which is occasioned by war, invasion, hostilities,
acts of   foreign enemies, civil war, rebellion, insurrection, military or
usurped power, or martial law or   confiscation by order of any government or
public authority.        
  20\F7V1103      Nuclear Incident Exclusion Clause - Physical Damage -
Reinsurance (U.S.A.)         1. This Reinsurance does not cover any loss or
liability accruing to the Reassured, directly or indirectly and whether as
  Insurer or Reinsurer, from any Pool of Insurers or Reinsurers formed for the
purpose of covering Atomic or Nuclear   Energy risks.      2. Without in any way
restricting the operation of paragraph (1) of this Clause, this Reinsurance does
not cover any loss   or liability accruing to the Reassured, directly or
indirectly and whether as Insurer or Reinsurer, from any insurance   against
Physical Damage (including business interruption or consequential loss arising
out of such Physical Damage)   to:       I. Nuclear reactor power plants
including all auxiliary property on the site, or       II. Any other nuclear
reactor installation, including laboratories handling radioactive materials in
connection with   reactor installations, and "critical facilities" as such, or
      III. Installations for fabricating complete fuel elements or for
processing substantial quantities of "special nuclear   material," and for
reprocessing, salvaging, chemically separating, storing or disposing of "spent"
nuclear fuel or   waste materials, or       IV. Installations other than those
listed in paragraph (2) III above using substantial quantities of radioactive
isotopes   or other products of nuclear fission.      3. Without in any way
restricting the operations of paragraphs (1) and (2) hereof, this Reinsurance
does not cover any   loss or liability by radioactive contamination accruing to
the Reassured, directly or indirectly, and whether as Insurer or   Reinsurer,
from any insurance on property which is on the same site as a nuclear reactor
power plant or other nuclear   installation and which normally would be insured
therewith except that this paragraph (3) shall not operate       (a) where
Reassured does not have knowledge of such nuclear reactor power plant or nuclear
installation, or       (b) where said insurance contains a provision excluding
coverage for damage to property caused by or resulting   from radioactive
contamination, however caused. However on and after 1st January 1960 this
sub-paragraph (b)   shall only apply provided the said radioactive contamination
exclusion provision has been approved by the   Governmental Authority having
jurisdiction thereof.      4. Without in any way restricting the operations of
paragraphs (1), (2) and (3) hereof, this Reinsurance does not cover any   loss
or liability by radioactive contamination accruing to the Reassured, directly or
indirectly, and whether as Insurer or   Reinsurer, when such radioactive
contamination is a named hazard specifically insured against.      5. It is
understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the   nuclear exposure is not considered
by the Reassured to be the primary hazard.      6. The term "special nuclear
material" shall have the meaning given it in the Atomic Energy Act of 1954 or by
any law   amendatory thereof.      7. Reassured to be sole judge of what
constitutes:       (a) substantial quantities, and       (b) the extent of
installation, plant or site.      Note.-Without in any way restricting the
operation of paragraph (1) hereof, it is understood and agreed that       (a)
all policies issued by the Reassured on or before 31st December 1957 shall be
free from the application of the   other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the   provisions
of this Clause shall apply.       (b) with respect to any risk located in Canada
policies issued by the Reassured on or before 31st December 1958   shall be free
from the application of the other provisions of this Clause until expiry date or
31st December 1960   whichever first occurs whereupon all the provisions of this
Clause shall apply.      12/12/57   N.M.A. 1119   BRMA 35B     
 
[f7v1103redacted025.jpg]
  20\F7V1103   Page 1 of 2      Pools, Associations and Syndicates Exclusion
Clause   (Catastrophe)         It is hereby understood and agreed that:      A.
This Contract excludes loss or liability arising from:       1. Business derived
directly or indirectly from any pool, association, or syndicate which
  maintains its own reinsurance facilities. This subparagraph 1 shall not apply
with   respect to:       a. Residual market mechanisms created by statute. This
Contract shall not extend,   however, to afford coverage for liability arising
from the inability of any other   participant or member in the residual market
mechanism to meet its obligations,   nor shall this Contract extend to afford
coverage for liability arising from any   claim against the residual market
mechanism brought by or on behalf of any   insolvency fund (as defined in the
Insolvency Fund Exclusion Clause   incorporated in this Contract). For the
purposes of this Clause, the California   Earthquake Authority shall be deemed
to be a "residual market mechanism."       b. Inter-agency or inter-government
joint underwriting or risk purchasing   associations (however styled) created by
or permitted by statute or regulation.       2. Those perils insured by the
Company that the Company knows, at the time the risk is   bound, to be insured
by or in excess of amounts insured or reinsured by any pool,   association or
syndicate formed for the purpose of insuring oil, gas, or petro-chemical
  plants; oil or gas drilling rigs; and/or aviation risks. This subparagraph 2
shall not   apply:       a. If the total insured value over all interests of the
risk is less than $250,000,000.       b. To interests traditionally underwritten
as Inland Marine or Stock or Contents   written on a blanket basis.       c. To
Contingent Business Interruption liability, except when it is known to the
  Company, at the time the risk is bound, that the key location is insured by or
  through any pool, association or syndicate formed for the purpose of insuring
oil,   gas, or petro-chemical plants; oil or gas drilling rigs; and/or aviation
risks; unless   the total insured value over all interests of the risk is less
than $250,000,000.      B. With respect to loss or liability arising from the
Company's participation or membership in   any residual market mechanism created
by statute, the Company may include in its ultimate   net loss only amounts for
which the Company is assessed as a direct consequence of a   covered loss
occurrence, subject to the following provisions:       1. Recovery is limited to
perils otherwise protected hereunder.       2. In the event the terms of the
Company's participation or membership in any such   residual market mechanism
permit the Company to recoup any such direct     
  20\F7V1103   Page 2 of 2      assessment attributed to a loss occurrence by
way of a specific policy premium   surcharge or similar levy on policyholders,
the amount received by the Company as a   result of such premium surcharge or
levy shall reduce the Company's ultimate net loss   for such loss occurrence.   
   3. The result of any rate increase filing permitted by the terms of the
Company's   participation or membership in any such residual market mechanism
following any   assessment shall have no effect on the Company's ultimate net
loss for any covered   loss occurrence.       4. The result of any premium tax
credit filing permitted by the terms of the Company's   participation or
membership in any such residual market mechanism following any   assessment
shall reduce the Company's ultimate net loss for any covered loss   occurrence.
      5. The Company may not include in its ultimate net loss any amount
resulting from an   assessment that, pursuant to the terms of the Company's
participation or membership   in the residual market mechanism, the Company is
required to pay only after such   assessment is collected from the policyholder.
      6. The ultimate net loss hereunder shall not include any monies expended
to purchase or   retire bonds as a consequence of being a member of a residual
market mechanism   nor any fines or penalties imposed on the Company for late
payment.       7. If, however, a residual market mechanism only provides for
assessment based on an   aggregate of losses in any one contract or plan year of
said mechanism, then the   amount of that assessment to be included in the
ultimate net loss for any one loss   occurrence shall be determined by
multiplying the Company's share of the aggregate   assessment by a factor
derived by dividing the Company's ultimate net loss (net of the   assessment)
with respect to the loss occurrence by the total of all of its ultimate net
  losses (net of assessments) from all loss occurrences included by the
mechanism in   determining the assessment.      8/1/2012              
 
[f7v1103redacted027.jpg]
  20\F7V1103      Terrorism Exclusion   (Property Treaty Reinsurance)         
  Notwithstanding any provision to the contrary within this Contract or any
amendment thereto, it   is agreed that this Contract excludes loss, damage, cost
or expense directly or indirectly caused   by, contributed to by, resulting from
or arising out of or in connection with any act of terrorism,   as defined
herein, regardless of any other cause or event contributing concurrently or in
any   other sequence to the loss.      An act of terrorism includes any act, or
preparation in respect of action, or threat of action   designed to influence
the government de jure or de facto of any nation or any political division
  thereof, or in pursuit of political, religious, ideological or similar
purposes to intimidate the public   or a section of the public of any nation by
any person or group(s) of persons whether acting   alone or on behalf of or in
connection with any organization(s) or government(s) de jure or   de facto, and
which:       1. Involves violence against one or more persons, or       2.
Involves damage to property; or       3. Endangers life other than the person
committing the action; or       4. Creates a risk to health or safety of the
public or a section of the public; or       5. Is designed to interfere with or
disrupt an electronic system.      This Contract also excludes loss, damage,
cost or expense directly or indirectly caused by,   contributed to by, resulting
from or arising out of or in connection with any action in controlling,
  preventing, suppressing, retaliating against or responding to any act of
terrorism.      Notwithstanding the above and subject otherwise to the terms,
conditions, and limitations of this   Contract, in respect only of personal
lines, this Contract will pay actual loss or damage (but not   related cost and
expense) caused by any act of terrorism provided such act is not directly or
  indirectly caused by, contributed to by, resulting from or arising out of or
in connection with   radiological, biological, chemical, or nuclear pollution or
contamination.        
  20\F7V1103      The Interests and Liabilities Agreements, constituting 14
pages in total, have been omitted from   this exhibit because such agreements
are not material and would be competitively harmful if   publicly disclosed.   
          
 